     Case 2:19-cv-00791-JFW-E Document 16 Filed 08/22/19 Page 1 of 2 Page ID #:56




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    ROSA FLORES
6                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
7                              WESTERN DIVISION
8

9    ROSA FLORES,                              )   Case No. 2:19-cv-791-JFW (Ex)
                                               )
10                                             )   VOLUNTARY DISMISSAL OF A
                  Plaintiff;                   )   CASE PURSUANT TO FED. R.
11                                             )   CIV. P. 41(a)(1)(A)(i)
           v.                                  )
12                                             )
                                               )
13   CITIBANK, N.A.                            )
                                               )
14                                             )
                  Defendant.                   )
15                                             )
                                               )
16                                             )
                                               )
17

18
           PLEASE TAKE NOTICE that Plaintiff, ROSA FLORES, pursuant to Fed.
19
     R. Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses all claims in this
20
     action as to herself in her individual capacity with prejudice. Defendant Citibank,
21
     N.A. has neither answered Plaintiff’s Complaint, nor filed a motion for summary
22
     judgment. Accordingly, this matter may be dismissed with prejudice without an
23
     Order of the Court.
24

25




                                            DISMISSAL
                                               -1-
     Case 2:19-cv-00791-JFW-E Document 16 Filed 08/22/19 Page 2 of 2 Page ID #:57




1                                             RESPECTFULLY SUBMITTED,
2
     DATED: August 22, 2019                    WESTGATE LAW
3

4                                              By:/s/ Matthew A. Rosenthal
5                                                     Matthew A. Rosenthal
                                                      Attorney for Plaintiff,
6                                                     ROSA FLORES
7

8

9

10

11                           CERTIFICATE OF SERVICE
12     I hereby certify that on August 22, 2019, I filed the forgoing document with the
13   Clerk of the Court using the CM/ECF System. Notice of said filing was served via
14   e-mail transmission to the following:
15               Andrew Moritz
                 Citibank, N.A.
16               14000 Citicards Way
                 Jacksonville, FL 32259
17               Andrew.moritz@citi.com
18
                                              By:/s/ Matthew A. Rosenthal
19                                                   Matthew A. Rosenthal
20

21

22

23

24

25




                                             DISMISSAL
                                                -2-
